Citation Nr: 0423847	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Whether the veteran's discharge from the period of 
service from October 1970 to March 1976 is a bar to VA 
benefits.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran had active honorable service from February 1968 
to September 1969.  He had a subsequent period of service 
from October 1970 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
sensorineural hearing loss.  Appeal to the Board was 
perfected.    

As documented in a statement received in November 2003, the 
veteran withdrew his prior request for a videoconference 
hearing before a Veterans Law Judge of the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In a May 2003 Administrative Decision, the RO determined that 
the veteran's discharge from service for the period from 
October 1970 to March 1976, barred entitlement to VA 
benefits.  A written statement from the veteran received in 
July 2003, however, may be construed as a notice of 
disagreement with this Administrative Decision.  That 
interpretation of this document entitles the veteran to a 
Statement of the Case on that issue, and an opportunity to 
perfect an appeal with respect to it. Manlincon v. West, 12 
Vet. App. 238 (1999).  

The outcome of any appeal of this Administrative Decision 
also could have a significant impact on the outcome of the 
claim for service connection.  In this regard, the facts 
appear to show the pre-service existence of right ear hearing 
loss, but a decrease in hearing acuity during the period 
service after October 1970.  Clearly, were it determined the 
veteran's discharge from this period of service did not bar 
his entitlement to VA benefits, it may be determined his 
right ear hearing loss was aggravated by service, thereby 
warranting entitlement to the benefit sought.  Accordingly, a 
decision as to this aspect of the veteran's claim must be 
deferred.  

The same may be said for the veteran's left ear hearing loss, 
but as it happens, the records from the veteran's first 
period of service show a diminution of hearing 
acuity in that ear, which while not a disability for VA 
purposes, raises the question in light of the subsequent 
evidence of whether that decrease in hearing acuity 
represented the early onset of the veteran's current 
disability.  Accordingly, a current examination of the 
veteran's left ear hearing loss should be conducted and an 
opinion obtained as to whether any current left ear hearing 
impairment is related to the veteran's first period of 
service.   

In light of the foregoing, the Board finds that further 
evidentiary development in the form of another VA C&P 
examination is warranted.  The following actions are directed 
on remand:  

1.  Schedule the veteran for another VA 
C&P examination by a medical doctor or 
other medical professional qualified to 
render an opinion as to whether any 
decrease in hearing acuity in the left 
ear during the veteran's period of 
service from February 1968 to September 
1969 represented the onset of any current 
left ear hearing loss, or whether any 
current left ear hearing loss is 
otherwise related to that period of 
service.  In the examination report, the 
examiner should provide a rationale for 
his or her conclusions, and the resulting 
report(s), and diagnostic testing 
records, if any, should be associated 
with the claims folder.  The veteran's 
claims folder should be made available to 
the examiner.  

2.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the whether the 
veteran's discharge for the period of 
service from October 1970 to March 1976 
is a bar to VA benefits.  The statement 
of the case should address all aspects of 
this issue and compliance with the 
Veterans Claims Assistance Act of 2000.  
Further, the veteran should be advised 
that, if he wishes the Board to address 
this issue, he must submit a timely 
substantive appeal in response to the 
statement of the case.

3.  After completing the above, 
readjudicate the claim of entitlement to 
service connection for bilateral 
sensorineural hearing loss.  If the 
decision remains in any manner adverse to 
the veteran, provide him and his 
representative a revised Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it. 

Thereafter, the claim should be returned to the Board, if in 
order.  The veteran is not required to take any action in 
response to this remand order, but has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
________________________________________________	
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


